                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STEVEN ANDERSON, #M40897,                          )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )           Case No. 19-cv-00488-NJR
                                                    )
 WEXFORD HEALTH SOURCES, INC.,                      )
 DOCTOR SANTOS,                                     )
 DAN ZECK,                                          )
 NURSE NALEWAJKA,                                   )
 NURSE SHAW,                                        )
 DULEY,                                             )
 SERGEANT SLANE,                                    )
 SERGEANT LOERA,                                    )
 LIEUTENANT JACK,                                   )
 C/O TONNINGS,                                      )
 SERGEANT JOHN DOE,                                 )
 L. WILLIAMS, and                                   )
 CENTRALIA CORRECTIONAL                             )
 CENTER,                                            )
                                                    )
                 Defendants.                        )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Steven Anderson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Western Illinois Correctional Center, brings this civil rights action

pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights at Centralia Correctional

Center (“Centralia”) (Doc. 1). Plaintiff claims prison officials, medical staff, and Wexford Health

Sources, Inc. (“Wexford”) exhibited deliberate indifference to his broken hand by delaying surgery

for a compound fracture and regularly cuffing him behind his back. He seeks declaratory and

monetary relief. (Id.).




                                                        1
        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to

state a claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                              The Complaint

        According to the allegations in the Complaint (Doc. 1, pp. 1-8): Plaintiff was involved in

an altercation with another Centralia inmate on August 22, 2018. (Id. at p. 2). Following a 3-day

delay, Dr. Austin 1 confirmed through x-rays that his left hand was broken. 2 Dr. Santos requested

a referral to an orthopedic surgeon, but Wexford, Nalewajka, and Zeck delayed the process. (Id. at

p. 3). Wexford did not approve the referral until six days after the injury. Nalewajka waited another

week to alert Wexford about Plaintiff’s missing Medicaid information. Zeck then produced the

wrong information three days later. (Id.).

        While Plaintiff was housed in segregation 3 awaiting surgery, prison officials rear-cuffed

him 3 to 4 times per week. (Id. at pp. 4-5). Plaintiff pointed out the compound fracture and

significant pain caused by the cuffing, but Slane, Loera, Jack, Tonnings, and Sergeant John Doe

told him they did not care. Dr. Santos ignored Plaintiff’s request for a front-cuff permit. (Id.).

Prison medical staff, including Shaw and Duley, ignored his pleas for help during their medication

rounds. (Id. at p. 5). Plaintiff’s surgery was ultimately postponed until October 18, 2018. 4 (Id.).




1
  Dr. Austin is not named as a defendant in this action, and Plaintiff asserts no claim against this individual.
2
  Plaintiff alleges that a bone was sticking out of his hand. (Id. at p. 3).
3
  Plaintiff does not dispute his placement in segregation.
4
  He complains of persistent pain, permanent injury, and no physical therapy. (Id. at p. 3).

                                                           2
          Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

          Count 1:        Eighth Amendment excessive force claim against Slane, Loera,
                          Jack, Tonnings, and John Doe for repeatedly rear-cuffing Plaintiff
                          while he suffered from a broken hand from August 22, 2018 until
                          October 18, 2018.

          Count 2:        Eighth Amendment deliberate indifference claim against defendants
                          for unnecessarily delaying Plaintiff’s medical treatment for a broken
                          hand or causing additional pain/injury while he awaited treatment
                          for the injury from August 22, 2018 until October 18, 2018.

Any other claim that is mentioned in the Complaint but not addressed herein should be

considered dismissed without prejudice as inadequately pled under Twombly. 5

                                                Discussion

                                         Preliminary Dismissals

          Plaintiff cannot proceed with his claim for money damages against Centralia Correctional

Center. The Supreme Court has held that “neither a State nor its officials acting in their official

capacities are ‘persons’ under [Section] 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58,

71 (1989). The prison is a division of the IDOC and is neither a “person” within the meaning of

the Civil Rights Act nor subject to a Section 1983 suit. See Will, 491 U.S. at 71. Centralia shall

therefore be dismissed with prejudice from this action.

                                                 Count 1

          The intentional use of excessive force by prison guards against an inmate without

penological justification constitutes cruel and unusual punishment in violation of the Eighth

Amendment. Wilkins v. Gaddy, 559 U.S. 34 (2010). To state an excessive force claim, an inmate

must show that an assault occurred and that “it was carried out ‘maliciously and sadistically’ rather



5
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                         3
than as part of ‘a good-faith effort to maintain or restore discipline’” Wilkins, 559 U.S. at 40 (citing

Hudson v. McMillian, 503 U.S. 1, 6 (1992)). The excessive force claim will proceed against Slane,

Loera, Jack, Tonnings, and John Doe. These defendants maliciously and sadistically continued to

cuff Plaintiff behind his back, despite his complaints of pain and an obvious fracture. The claim

shall be dismissed without prejudice against Wexford, Santos, Zeck, Nalewajka, Shaw, Duley, and

Williams because they are not identified in connection with this claim.

                                               Count 2

       An Eighth Amendment claim based on the denial of medical care arises where prison

officials respond to an inmate’s objectively serious medical condition with deliberate indifference.

Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). Plaintiff’s compound fracture is serious

enough to satisfy the objective component of this claim at screening. The allegations of delayed

medical treatment satisfy the subjective component of the claim against Wexford, Santos, Zeck,

Nalewajka, Shaw, and Duley, and the allegations of additional pain or injury caused by rear-

cuffing support a medical claim against Slane, Loera, Jack, Tonnings, and John Doe. The

threadbare allegations against Williams support no claim, so Count 2 shall be dismissed without

prejudice against this defendant. (Doc. 1, p. 7).

                              Identification of Unknown Defendant

       Acting Warden Jon Fatheree will be added as a defendant, in his or her official capacity

only, to respond to discovery aimed at identifying the unknown defendant (“Sgt. John Doe”). See

Rodriguez, 577 F.3d at 832 (7th Cir. 2009); FED. R. CIV. P. 21. Guidelines for discovery will be

set by the undersigned judge. Once the name of the unknown defendant is discovered, Plaintiff

shall file a motion to substitute the newly identified defendant in place of the generic designations

in the case caption and throughout the Complaint.



                                                       4
                                             Pending Motion

        Plaintiff’s Motion for Recruitment of Counsel (Doc. 2) is DENIED without prejudice. 6

Plaintiff discloses nine unsuccessful attempts to contact attorneys via written correspondence.

Accordingly, he appears to have made reasonable efforts to retain counsel on his own. With respect

to his ability to pursue this action pro se, Plaintiff indicates that he has no legal education and

anticipates requiring numerous witnesses, depositions, an expert testimony. The Court

nevertheless finds that Plaintiff can proceed pro se for now. His pleadings demonstrate an ability

to construct coherent sentences, relay important information, and meet court-imposed deadlines.

Plaintiff appears competent to proceed without representation at this time. Should his situation

change, Plaintiff may file a new motion.

                                                Disposition

        IT IS ORDERED that the Complaint (Doc. 1) survives screening pursuant to 28 U.S.C.

§ 1915A, as follows: COUNT 1 will receive further review against Defendants SLANE, LOERA,

JACK, TONNINGS, and SERGEANT JOHN DOE, and COUNT 2 will proceed against

Defendants WEXFORD, SANTOS, ZECK, NALEWAJKA, SHAW, DULEY, SLANE,

LOERA, JACK, TONNINGS, and SERGEANT JOHN DOE. These claims are DISMISSED

without prejudice against all other defendants (except Centralia) because the Complaint fails to

state a claim upon which relief may be granted against them. Pursuant to Administrative Order

No. 244, Defendants need only respond to the issues stated in this Merits Review Order.

        The Clerk is DIRECTED to ADD Acting Warden JON FATHEREE as a defendant, in

his or her official capacity only, in order to respond to discovery aimed at identifying Sergeant




6
 In evaluating a motion for recruitment of counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007), and related authority.

                                                          5
John Doe. The acting warden is not required to answer the Complaint. He or she must enter an

appearance and respond to discovery aimed at identifying the unknown sergeant.

       IT IS ORDERED that CENTRALIA CORRECTIONAL CENTER is DISMISSED

with prejudice from this action because the Complaint fails to state a claim against this defendant.

The Clerk is DIRECTED to TERMINATE this defendant on the docket sheet.

       IT IS ORDERED that as to COUNTS 1 and 2, the Clerk of Court shall prepare for

Defendants WEXFORD, SANTOS, ZECK, NALEWAJKA, SHAW, DULEY, SLANE,

LOERA, JACK, TONNINGS, and SERGEANT JOHN DOE (once identified): (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint

(Doc. 1), and this Memorandum and Order to Defendants’ place of employment as identified by

Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on that Defendant, and the Court will require the Defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).



                                                     6
        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

        Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without prepaying fees and costs or giving security for the

same, the applicant and his or her attorney were deemed to have entered into a stipulation that the

recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall pay

therefore all unpaid costs taxed against plaintiff and remit the balance to him. Local Rule 3.1(c)(1).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: July 3, 2019

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                      7
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     8
